Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 06/15/22 are acknowledged.
Claims 1, 6, 12, 14, and 16 were amended. New claim 20 was added. 
Claims 17-19 were previously withdrawn from consideration.
Claims 1-20 are pending.
Claims 1-16 and 20 are included in the prosecution.
Response to Amendments/Arguments
Objection to the Specification
In light of the amendment of the Specification on 06/15/22, the objection to the disclosure is withdrawn. 
Claim Objections
In light of the amendment of claim 16, the objection to this claim is withdrawn. 
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claims 6, 14, and 16, the rejection of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn. 
However, with respect to claims 1, 2, and 4, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and Applicant’s arguments are addressed following the rejection below. 
Rejection of claims under 35 USC §§ 102(a)(1) and 103
The following rejections are maintained and Applicant’s arguments are addressed following the rejections below.
Rejection of claims 1-4, 6-9, 11-12, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Niehues (US 2011/0076363 A1) 
Rejection of claims 5, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Niehues, as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of DuBourdieu et al. (US 2013/0171204 A1)
Rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Niehues, as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of Fox et al. (US 2009/0148589 A1)
New claim 20
Applicant added new claim 20 on 06/15/22 which necessitates a new ground of rejection.
Since the new ground of rejection was necessitated by Applicant’s amendment, this action is made FINAL. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lines 5-6) and new claim 20 (lines 5-6) recite “… a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylase” (emphasis added). The terms “high content” and “high ratio” are relative terms which render the claim indefinite.  The term “high content” and “high ratio” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any starch is construed to read on the limitations recited in claims 1 and 20 since starch contains amylose and amylopectin. 
Claim 2 is dependent on claim 1 and recites: “The animal treat of claim 1, wherein the oral medication is a tablet, pill, capsule, or soft gel capsule.” The preamble of claim 1 recites: “An animal treat for delivery of oral medication to an animal …” (emphasis added). The delivery of oral medication recited in claim 1 is a future intended use of the animal treat. Inclusion of the oral medication in the animal treat is not positively recited, i.e., an oral medication is not recited as a component of the animal treat composition. If Applicant intends to include an oral medication in the claimed animal treat, the limitation of an oral medication should be positively recited as a component of the animal treat in claim 1. Claim 2 is indefinite because it further defines limitations of an oral medication which is not recited positively as a component of the animal treat. 
Claim 4 recites “… wherein the adhesive inner portion and the outer portion comprise compatible starch contents and water activities” (emphasis added). The terms “compatible starch contents and water activities” are relative terms which render the claim indefinite.  The term "compatible starch contents and water activities" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Response to Arguments
Applicant’s arguments (Pages 8-10, filed 06/15/22) regarding the rejection of claims 1, 2, and 4  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, have been fully considered but are not persuasive.
Regarding claim 1, Applicant argues (Page 9, filed 06/15/22) that the specification clearly defines that a high ratio of amylopectin to amylose in a starch composition is a ratio that can range from about 60% amylopectin: 40% amylose, to about 99% amylopectin: 1% amylose ([0042] of the instant specification). Applicant argues that the specification clearly provides a standard for ascertaining the requisite degree, and those skilled in the art would understand what is claimed when the claim is read in light of the specification.
This is not persuasive because while the claims are read in light of the specification, according to MPEP 2111.01(II) it is improper to import claim limitations from the specification. “The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).”
Moreover, in the instant case, the recitation of “… a high content of amylopectin or a high ratio of amylopectin to amylase” is broader than what is disclosed in the instant specification. According to MPEP 2111.01(II), "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”
It is still unclear what is encompassed by “a high content” or “a high ratio.” 
Therefore, the rejection is maintained for claim 1, and applied to new claim 20.
Regarding claim 2, Applicant argues (Pages 9-10, filed 06/15/22) that claim 1 has now been amended to positively recite inclusion of the oral medication in the animal treat. 
This is not persuasive because the amendment of claim 1 which recites “… wherein an oral medication inserted into the adhesive inner portion is retained in the treat when administered to an animal” still does not positively recite the inclusion of an oral medication in the claimed animal treat. The wherein clause recites “… when administered to an animal” (emphasis added). This is a future intended use and does not impart patentable weight to the claim. Claim 1 still does not positively recite an animal treat comprising an oral medication as a component or constituent. The oral medication is not a structural limitation in claim 1. 
Therefore, the rejection of claim 2 is maintained, and applied to new claim 20.
Regarding instant claim 4, Applicant argues (Page 10, filed 06/15/22) that the specification clearly defines the term “compatible,” when referring to compositions and ingredients of the inner and outer portions of the treat ([0038] – [0040] of the instant specification), and that those skilled in the art would readily understand what is claimed when the claim is read in light of the specification. 
This is not persuasive because, as discussed above, while the claims are read in light of the specification, according to MPEP 2111.01(II) it is improper to import claim limitations from the specification. The term “compatible” is a relative term and renders claim 4 indefinite. According to MPEP 2173.05(b), “Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).”
Therefore, the rejection of claim 4 is maintained.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-12, and 15-16 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niehues (US 2011/0076363 A1).
Instant claim 1 is drawn to an animal treat for delivery of oral medication to an animal, the treat comprising a semi-solid adhesive inner portion surrounded by a semi-rigid outer portion, wherein the adhesive portion comprises: from about 5% to about 50% w/w of one or more sugars; a water content of about 15% w/w or more; a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylase; and a fat content of 3% or less w/w and wherein an oral medication inserted into the adhesive inner portion is retained in the treat when administered to an animal.
Niehues teaches a co-extruded dual texture animal food product with open ends, a harder outer shell component, and a softer inner filling component (Abstract, [0008]-[0011], Examples 1-2 – [0030]-[0099], and claims 1-16). The product is “used as a means of delivering medicants to pets where the medicant is held in place and disguised from the pet by the softer inner component, thus inducing the pet to unknowingly ingest the medicant” (Abstract). FIG. 1 shows several cross-sectional shapes of a co-extruded dual texture, open ended product ([0012]). FIG. 2 shows a form suitable for insertion of a medicant into the softer inner portion and the inserted medicant held in position by the softer inner portion ([0013]). The inner softer filling portion contains ingredients including corn syrup, water, dextrose, sugar, oil, fat, glycerin, starch, modified starches, and the like ([0021]). Example 1 is a co-extruded dual texture food product suitable for use in administering medicants to dogs, wherein the inner softer filling material contains 50% corn syrup, 25% water, 15% binder premix containing inter alia modified starch, 5.53% dextrose, 3% palm oil ([0030]-[0040]). Example 2 is a co-extruded dual texture food product suitable for use as a highly palatable cat food product, wherein the soft, inner filling contains 43% corn syrup, 24% water, 15% binder premix containing inter alia modified starch, 6% glycerin, 5.28% dextrose, 3% palm oil ([0061]-[0072]). pH modifiers such as citric acid, sorbic acid, etc. are included in the composition ([0018]-[0019]). 
Regarding instant claim 1, the limitation of an animal treat for delivery of oral medication to an animal, the treat comprising a semi-solid adhesive inner portion surrounded by a semi-rigid outer portion is anticipated by the co-extruded dual texture animal food product with open ends, a harder outer shell component, and a softer inner filling component, which is used as a means of delivering medicants to pets, where the medicant is held in place and disguised from the pet by the softer inner component, thus inducing the pet to unknowingly ingest the medicant, as taught by Niehues (Abstract, FIGS. 1-2, and claims 1-16).
Regarding instant claim 1, the limitation of the adhesive portion comprising: from about 5% to about 50% w/w of one or more sugars is anticipated by Example 1 which contains 50% corn syrup ([0031]) and Example 2 which contains 43% corn syrup ([0062]), as taught by Niehues. 
Regarding instant claim 1, the limitation of a water content of about 15% w/w or more is anticipated by Example 1 which contains 25% water ([0032]) and Example 2 which contains 24% water ([0063]), as taught by Niehues. 
Regarding instant claim 1, the limitation of a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylase is anticipated by Example 1 which contains 15% of a binder premix which contains modified starch ([0033]) and Example 2 which also contains 15% of a binder premix which contains modified starch ([0063]), as taught by Niehues. Instant claim 1 does not define what is considered a “high content” of amylopectin or a “high ratio of amylopectin to amylose.” In the absence of such a definition the modified starch of Niehues reads on the recited limitation of a starch. Although the instant specification discloses that a high ratio of amylopectin to amylose can range from 60% amylopectin: 40% amylose, to about 99% amylopectin: 1% amylose ([0042] of the instant specification), according to MPEP 2111.01(II) it is improper to import claim limitations from the specification. Moreover, in the instant case, the recitation of “… a high content of amylopectin or a high ratio of amylopectin to amylase” is broader than what is disclosed in the instant specification. According to MPEP 2111.01(II), "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”
Regarding instant claim 1, the limitation of a fat content of 3% or less w/w is anticipated by Example 1 which contains 3% palm oil ([0035]) and Example 2 which also contains 3% palm oil ([0067]), as taught by Niehues. 
Regarding instant claim 1, the limitation of “wherein an oral medication inserted into the adhesive inner portion is retained in the treat when administered to an animal” is anticipated by the co-extruded dual texture animal food product with open ends, a harder outer shell component, and a softer inner filling component, which is used as a means of delivering medicants to pets, where the medicant is held in place and disguised from the pet by the softer inner component, thus inducing the pet to unknowingly ingest the medicant, as taught by Niehues (Abstract, FIGS. 1-2, and claims 1-16). The wherein clause does not provide a structural limitation for the claimed animal treat. The wherein clause recites “… when administered to an animal” (emphasis added). This is a future intended use and does not impart patentable weight to the claim. Claim 1 still does not positively recite an animal treat comprising an oral medication as a component or constituent. The oral medication is not a structural limitation in claim 1. 
Regarding instant claim 2, the limitation of a tablet or pill is anticipated by the tablets or pills ([0011]), as taught by Niehues. 
Regarding instant claim 3, the limitation of a paste is anticipated by the mixture of ingredients for the inner softer filling material which is a paste ([0041] and [0073]), as taught by Niehues. 
Regarding instant claim 4, the limitation of the adhesive inner portion and the outer portion comprising “compatible starch contents and water activities” are properties of the animal treat and are anticipated by the mixture of starches and water (Examples 1-2 – [0030]-[0099]), as taught by Niehues. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the composition, then the properties are also taught by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product. Niehues teaches the claimed starch and the claimed water percentage. The properties of compatibility and water activities are inseparable from the composition containing the starch and water. Additionally, Niehues teaches that the water activity of the harder outer shell portion will be lower (about 0.6 to about 0.8) than the water activity of the inner softer filling portion (about 0.7 to about 0.9) ([0025]). 
Regarding instant claim 6, the limitation of the sugars is anticipated by the dextrose ([0021], Example 1 - [0034] and Example 2 - [0066]) and glycerin (Example 2 – [0065]), as taught by Niehues. 
Regarding instant claim 7, the limitation of the corn syrup is anticipated by the corn syrup ([0021], Example 1 - [0031] and Example 2 - [0062]), as taught by Niehues. 
Regarding instant claim 8, the limitation of the water content of about 15% w/w to about 45% is anticipated by Example 1 which contains 25% water ([0032]) and Example 2 which contains 24% water ([0063]), as taught by Niehues. 
Regarding instant claim 9, the limitation of the water content of about 20% w/w to about 45% is anticipated by Example 1 which contains 25% water ([0032]) and Example 2 which contains 24% water ([0063]), as taught by Niehues. 
Regarding instant claim 11, the limitation of about 20% w/w to 48% w/w sugar is anticipated by Example 2 which contains 43% corn syrup ([0062]), as taught by Niehues. 
Regarding instant claim 12, the limitation of the adhesive portion having a water activity ranging from about 0.70 to 0.85 is anticipated by the water activity of inner filling of 0.846 ([0055]), as taught by Niehues. 
Regarding instant claims 15-16, the limitations of the thickening agent are anticipated by Examples 1 and 2 which contain pectin ([0033] and [0064], respectively), as taught by Niehues. 
Response to Arguments
Applicant’s arguments (Pages 11-12, filed 06/15/22) regarding the rejection of claims 1-4, 6-9, 11-12, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Niehues have been fully considered but are not persuasive.
Applicant argues that claim 1 does in fact define the starch and that Niehues fails to disclose a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose.  
This is not persuasive because, as discussed above, according to MPEP 2111.01(II) it is improper to import claim limitations from the specification. Moreover, in the instant case, the recitation of “… a high content of amylopectin or a high ratio of amylopectin to amylase” is broader than what is disclosed in the instant specification. According to MPEP 2111.01(II), "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”
Therefore, the modified starch of the Niehues reference reads on the recited limitation of a starch, and the rejection is maintained.
Applicant’s arguments regarding new claim 20 have been fully considered. New claim 20 is not included in the anticipation rejection based on the Niehues reference since this claim recites the limitation of about 20% to about 60% of a starch. Claim 20 is rejected under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, and 13 are again rejected and new claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Niehues (US 2011/0076363 A1), as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of DuBourdieu et al. (US 2013/0171204 A1).
Instant claim 5 is drawn to the animal treat of claim 1, wherein the starch is waxy rice starch, waxy maize starch, waxy potato starch, potato starch, tapioca starch, or combinations thereof.
New claim 20 is similar to instant claim 1 but recites the additional limitation of the % range of the starch, i.e., “… about 20% to about 60% of a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose …”
The teachings of Niehues are discussed above. 
Niehues does not expressly teach the specific starches recited in instant claim 5, or about 20% to about 60% of the starch recited in instant claim 20.
DuBourdieu et al. teach a soft extruded composition for wrapping medications, such as pills or tablets, for animal consumption (Abstract, [0015], and claim 1). The composition comprises a viscoelastic mass that includes a carrier base and an effector component, wherein the “carrier base includes one or more components selected from the group consisting of a powder, an emulsifier, a starch, an oil, a softening agent, and water in a combination and in amounts effective to confer viscoelasticity to the viscoelastic mass” ([0017]). The starch refers to any substance comprised of more than about 80%, 90%, 95%, or even 99% amylase and amylopectin by weight, and includes starches obtained from potatoes, tapioca, and the like ([0041]). The viscoelastic mass includes a softening agent such as glycerol ([0038]-[0039]). The amount of glycerol used in the viscoelastic mass ranges from about 9% to about 14% (claim 15). Examples 2-3 disclose the use of 11.00% glycerine in the base composition ([0064]-[0067]). The oil in the viscoelastic mass is included in an amount of about 1% to about 50% w/w ([0044]). The starch may be included in an amount of from about 0.1% to about 25% w/w of the viscoelastic mass ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a co-extruded dual textured animal food product with open ends, a harder outer shell component, and a softer inner filling component, which is used as a means of delivering medicants to pets, wherein the softer inner filling comprises sugars such as corn syrup at 50%, water at 25%, modified starch, and palm oil at 3%, as taught by Niehues, substitute the modified starch with the starch comprised of more than about 80%, 90%, 95%, or even 99% amylase and amylopectin by weight, including starches obtained from potatoes and tapioca, as taught by DuBourdieu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the simple substitution of one known element (the modified starch of Niehues) with another (the potato and tapioca starches of DuBourdieu et al.) to obtain predictable results (producing a functional animal treat to deliver medication to an animal) is obvious. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional soft inner filling containing the potato or tapioca starches based on the teaching of DuBourdieu et al. (Abstract, [0041], and claim 1).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 5, the limitation of the starch would have been obvious over the potato and tapioca starches taught by DuBourdieu et al. ([0041]). 
Regarding instant claim 10, the limitation of about 10% w/w to about 20% w/w glycerin would have been obvious over the glycerol ([0038]-[0039]) which is used in the viscoelastic mass in an amount of about 9% to about 14% (overlaps the claimed range) (claim 15), and Examples 2-3 which disclose the use of 11.00% glycerine (lies within the claimed range) in the base composition ([0064]-[0067]), as taught by DuBourdieu et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 13, the limitation of a fat content of about 1.5% w/w or lower would have been obvious over the oil in the viscoelastic mass which is included in overlapping amount of about 1% to about 50% w/w ([0044]), as taught by DuBourdieu et al. 
Regarding instant claim 20, the limitation of about 20% to about 60% of a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose would have been obvious over the starch which is comprised of more than about 80%, 90%, 95%, or even 99% amylase and amylopectin by weight ([0041]) and is included in an overlapping amount of from about 0.1% to about 25% w/w of the viscoelastic mass ([0041]), as taught by DuBourdieu et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Response to Arguments
Applicant’s arguments (Pages 12-16, filed 06/15/22) regarding the rejection of claims 5, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Niehues, as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of DuBourdieu et al. have been fully considered but are not persuasive.
Applicant’s arguments with respect to Niehues are addressed above.
Regarding DuBourdieu et al. Applicant argues that an individual of skill in the art would not have been motivated to modify the composition of the inner portion taught by Niehues using the teachings of DuBourdieu. 
This is not persuasive because the simple substitution of one known element (the modified starch of Niehues) with another (the potato and tapioca starches of DuBourdieu et al.) to obtain predictable results (producing a functional animal treat to deliver medication to an animal) is obvious. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional soft inner filling containing the potato or tapioca starches based on the teaching of DuBourdieu et al. (Abstract, [0041], and claim 1).
Applicant argues that because the references relied on by the Office do not disclose or suggest the particular combination of elements of the claimed dual-textured treats, the Office appears to be applying “hindsight reconstruction.” Applicant argues that the Office has selectively picked certain elements from the prior art and combined them in a way to allegedly arrive at the claimed invention, and that such hindsight reconstruction is clearly contrary to the law. Applicant argues that the Office simply has not set forth any sufficient art-based rationale as to why a person of skill in the art would have been motivated or guided to combine or modify the disclosures of Niehues and DuBourdieu to arrive at the particular combination of elements in the animal treat recited in the claims. Applicant argues that the mere identification in the prior art of hints of each element or step of a process does not show that the combination as a whole is obvious. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the primary reference, Niehues, teaches a co-extruded dual textured animal food product having a harder outer shell component and a softer inner filling component which is used as a means of delivering medicants to pets (Abstract, [0008]-[0011], Examples 1-2 – [0030]-[0099], and claims 1-16). The secondary reference, DuBourdieu et al., teaches a soft extruded composition for wrapping medications such as pills or tablets for animal consumption (Abstract, [0015], and claim 1). Both references teach compositions for delivering medicines to animals. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in preparing a dual-textured composition for delivering a medicine to an animal by combining the teachings of Niehues and DuBourdieu et al. 
The deficiencies in Niehues regarding the specific starches recited in instant claim 5 and the percent range of the starch recited in instant claim 20 are cured by DuBourdieu et al. The references are properly combined because they are both drawn to delivering medicines to animals. One of ordinary skill in the art would have found it obvious to substitute the modified starch of Niehues with the starch comprised of more than about 80%, 90%, 95%, or even 99% amylase and amylopectin by weight, including starches obtained from potatoes and tapioca, as taught by DuBourdieu et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the simple substitution of one known element (the modified starch of Niehues) with another (the potato and tapioca starches of DuBourdieu et al.) to obtain predictable results (producing a functional animal treat to deliver medication to an animal) is obvious. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional soft inner filling containing the potato or tapioca starches based on the teaching of DuBourdieu et al. (Abstract, [0041], and claim 1).
Applicant argues that an individual of skill in the art would not have had an expectation of success in producing a dual textured treat having the advantages of the claimed treat without undue experimentation. Applicant argues that the cited references also fail to provide sufficient guidance to create any expectation of success to arrive at the claimed dual-textured treats, absent the significant experimentation undertaken by the present inventor. 
This is not persuasive because both references teach compositions for delivering medicines to animals. Niehues, teaches a co-extruded dual textured animal food product having a harder outer shell component and a softer inner filling component which is used as a means of delivering medicants to pets (Abstract, [0008]-[0011], Examples 1-2 – [0030]-[0099], and claims 1-16). The secondary reference, DuBourdieu et al., teaches a soft extruded composition for wrapping medications such as pills or tablets for animal consumption (Abstract, [0015], and claim 1). Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in producing a dual-textured animal food product for delivering a medicine to an animal. 
Applicant argues that DuBourdieu also fails to disclose a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose.
This is not persuasive because DuBourdieu et al. teach that the starch refers to any substance comprised of more than about 80%, 90%, 95%, or even 99% amylase and amylopectin by weight, and includes starches obtained from potatoes, tapioca, and the like ([0041]). Moreover, as discussed above, according to MPEP 2111.01(II) it is improper to import claim limitations from the specification. Also, in the instant case, the recitation of “… a high content of amylopectin or a high ratio of amylopectin to amylase” is broader than what is disclosed in the instant specification.
Regarding claim 20 Applicant argues that neither Niehues nor DuBourdieu teach or suggest a dual-textured treat having an inner portion comprising from about 20% to about 60% of a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose. 
This is not persuasive because the limitation of about 20% to about 60% of a starch comprising a high content of amylopectin or a high ratio of amylopectin to amylose, as recited in new claim 20, would have been obvious over the starch which is included in an overlapping amount of from about 0.1% to about 25% w/w of the viscoelastic mass ([0041]), as taught by DuBourdieu et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Therefore, the obviousness rejection based on Niehues and DuBourdieu et al. is maintained for claims 5, 10,and 13, and applied to new claim 20.
Claim Rejections - 35 USC § 103
Claim 14 is again rejected under 35 U.S.C. 103 as being unpatentable over Niehues (US 2011/0076363 A1), as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of Fox et al. (US 2009/0148589 A1).
Instant claim 14 is drawn to the animal treat of claim 1, wherein the animal treat is acidified to a pH of 5.3 or less, a pH of about 3 or less, a pH ranging from about 4.5 to about 5.5, or a pH ranging from about 4.8 to about 4.9.The teachings of Niehues is discussed above. 
Although Niehues teaches the inclusion of pH modifiers such as citric acid, sorbic acid, etc. ([0018]-[0019]), Niehues does not expressly teach the specific pH ranges recited in instant claim 14.
Fox et al. teach a feed product for a companion animal (Abstract and claims 1-15). The feed product includes pet treats (claim 4) such as a chew (claims 5-7). The pH of the feed product is approximately 4.8 to 5.6 (claim 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a co-extruded dual textured animal food product with open ends, a harder outer shell component, and a softer inner filling component, which is used as a means of delivering medicants to pets, wherein the softer inner filling comprises sugars such as corn syrup at 50%, water at 25%, modified starch, and palm oil at 3%, and wherein a pH adjuster such as citric acid or sorbic acid is included in the animal food product, as taught by Niehues, in view of the pet treat having a pH of approximately 4.8 to 5.6, as taught by Fox et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include pH adjusters as taught by Niehues ([0018]-[0019]) and adjust the pH to approximately 4.8 to 5.6 (claim 14) since this is the acceptable pH range of the pet treat taught by Fox et al. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional pet treat product having an acceptable pH.
Regarding instant claim 14, the limitation of the pH would have been obvious over the pH of approximately 4.8 to 5.6, as taught by Fox et al. (claim 14). 
Response to Arguments
Applicant’s arguments (Page 17, filed 06/15/22) regarding the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Niehues, as applied to claims 1-4, 6-9, 11-12, and 15-16 above, in view of Fox et al. have been fully considered but are not persuasive.
Applicant’s arguments with respect to Niehues are addressed above.
Regarding Fox et al. Applicant argues that Fox fails to teach or suggest any of the elements of claim 1. Applicant argues that Fox fails to even disclose an animal treat, an animal treat having dual textures, or a sticky composition that can be used as an inner portion of a dual-textured treat.
This is not persuasive because Fox et al. teach a feed product for a companion animal (Abstract and claims 1-15). The feed product includes pet treats (claim 4) such as a chew (claims 5-7). Since both Niehues and Fox et al. teach animal treats one of ordinary skill in the art would have found it obvious to combine the elements taught in both the references. According to MPEP 2141, it is obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have had a reasonable expectation of producing a functional pet treat formulation by combining the teachings of Niehues and Fox et al. Furthermore, one of ordinary skill in the art would have been motivated to include pH adjusters as taught by Niehues ([0018]-[0019]) and adjust the pH to approximately 4.8 to 5.6 (claim 14) since this is the acceptable pH range of the pet treat taught by Fox et al. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional pet treat product having an acceptable pH.
Therefore, the obviousness rejection based on Niehues and Fox et al. is maintained. 
Conclusion
No claims are allowed.
Since this new rejection (for new claim 20) was necessitated by applicant’s amendment, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615